Thanks to the dedication of the United Nations and its Member States, many of the world’s problems have been resolved, and their efforts towards achieving peace are coming to fruition. I would like to convey my deepest respect and appreciation.
Let me offer my congratulations to Ambassador Tijjani Muhammad-Bande on assuming the presidency of the General Assembly. I am confident that, under his outstanding leadership, the seventy-fourth session of the General Assembly will become a catalyst for promoting multilateral cooperation. The United Nations and the Korean peninsula share the same goal of sustaining peace. I would like to pay tribute to the endeavours of Secretary-General Guterres to sustain peace through a virtuous cycle of peace and development.
The commitment of the United Nations to the peace of all people and the Sustainable Development Goals (SDGs) will certainly bear fruit. The world’s countries are joining forces to help one another in disaster and emergency relief operations, as well as in peacekeeping efforts. The United Nations must continue to play a central role in fostering cooperation within the international community.
The Republic of Korea is a country that has benefited immensely from the United Nations. It was liberated from colonial rule in the year in which the United Nations was founded. It was able to overcome the scourge of war with the assistance of the United Nations and the international community. In assuming a sense of responsibility commensurate with the progress that it has made, Korea is now working together with the international community to bring about peace and prosperity in East Asia and the whole world.
The Olympic Truce resolution adopted by the General Assembly in November 2017 was of great help to us once again. In accordance with the resolution, the joint military exercises between the Republic of Korea and the United States that had been planned for the spring of 2018 were suspended, thereby creating an environment that enabled the North Korean Olympic delegation to come to Pyeong Chang. Despite initial concerns about security, the Pyeong Chang Olympic Winter Games were transformed into peace Olympics that served as an invaluable opportunity to resume dialogue between the two Koreas. Inter-Korean talks subsequently led to dialogue between the United States and North Korea.
The decisions made by President Trump and Chairman Kim provided the momentum behind the dramatic change in the situation on the Korean peninsula. Compared to the past, when only a few rounds of gunfire were sufficient to instigate major political unrest, the current situation on the Korean peninsula has undergone a distinct change The negotiating table for achieving peace on the peninsula remains accessible. The two Koreas and the United States are setting their sights not only on denuclearization and peace but also on the economic cooperation to follow.
The Republic of Korea intends to create a peace economy in which peace can lead to economic cooperation, which in turn will reinforce peace for all who work in a virtuous cycle. The examples of how the European Coal and Steel Community and the Organization for Security and Cooperation in Europe had a positive impact on peace and prosperity within Europe provide an excellent model for us to emulate.
Achieving peace on the Korean peninsula remains an ongoing challenge, and achieving peace on the peninsula and peace in the whole world represent two inseparable goals. We will continue dialogue with North Korea and will find and forge a path leading towards complete denuclearization and permanent peace, while maintaining cooperation with United Nations States Members.
Peace can be created only through dialogue and can be considered as genuine only when underpinned by agreements and the law, while only peace that has been accomplished based on trust will last. Dialogue and negotiations over the past year and a half have produced significant results on the Korean peninsula. Panmunjom, which used to be a symbol of division, has now become a demilitarized area in which not even a single pistol can be found. The two Koreas have withdrawn their guard posts inside the demilitarized zone, thereby transforming the very symbol of confrontation into a peace zone.
In the past, repeated breaches of the Korean Armistice Agreement gave rise to military tensions and at times escalated the threat of war. But no confrontation has occurred since the Inter-Korean Comprehensive Military Agreement was signed, on 19 September 2018.
In particular, I would like to inform the Assembly of the fact that a total of 177 sets of remains have been recovered so far from Arrowhead Ridge — the site of the fiercest battle waged between South Korean and United Nations troops, on one side, and those of North Korea and China, on the other. In addition to the remains of South Korean soldiers, the presumed remains of soldiers from the United States, China, France and the British Commonwealth have also been recovered.
Sixty-six years after the Korean War, the remains of three South Korean soldiers, whose identities were confirmed, have been returned to their families. That was truly a rewarding achievement made possible by the efforts to build peace, which also made it possible for President Trump to become the first sitting American President to cross the Military Demarcation Line and set foot on North Korean soil. The easing of military tensions and firm trust among the leaders of both Koreas and the United States set the stage for a momentous trilateral meeting at Panmunjom.
President Trump’s action in taking Chairman Kim’s hand and stepping over the Military Demarcation Line was in itself a declaration of the true beginning of a new era of peace. It was a remarkable step that will go down in the history of peace on the Korean peninsula and in North-East Asia. I hope that both leaders will take yet another huge step from there.
The principles that I have firmly held on to in the course of resolving issues related to the Korean peninsula remain unchanged. The first principle is zero tolerance for war. Korea is still in a state of armistice. The war has yet to come to an end. The tragedy of war should never be repeated on the Korean peninsula. To that end, we must end the longest-running armistice in human history and achieve a complete end to the war.
The second principle is a mutual security guarantee. South Korea will guarantee the security of North Korea. I hope that North Korea will do the same for South Korea. When the security of both sides is ensured, it will be possible to accelerate denuclearization and the establishment of a peace regime on the Korean peninsula. At the very least, all hostile acts must be put on hold while dialogue is under way. I hope that the international community will also work together to alleviate the security concerns on the Korean peninsula.
The third principle is co-prosperity. Peace does not simply mean the absence of conflict. Genuine peace is all about enhancing mutual inclusiveness and interdependence, while working together to achieve co-prosperity. A peace economy in which the two Koreas take part will solidify peace on the peninsula and, at the same, time contribute to economic development in East Asia and the whole world.
Today, based on those three principles, which are in complete accord with the values upheld by the United Nations, I would like to propose to the United Nations and all Member States the idea of transforming the demilitarized zone that cuts across the middle of the Korean peninsula into an international peace zone. The demilitarized zone is a colossal green zone that stretches 250 kilometres from the east to the west and four kilometres from the north to the south.
Its borders define the tragedy spawned by 70 years of military confrontation, but, paradoxically, it has become a pristine ecological treasure trove. It has also become a symbolic space steeped in history, which embraces both the tragedy of division, as embodied by the Joint Security Area, guard posts and barbed-wire fences, as well as the yearning for peace. The demilitarized zone is the common heritage of humankind, and its value must be shared with the whole world. Once peace has been established between the two Koreas, I will work together with North Korea to have the demilitarized zone listed as a UNESCO World Heritage site.
If we were to designate the area connecting Panmunjom and Gaeseong in North Korea as a peace and cooperation district and transform it into a zone in which both Koreas and the international community could jointly explore the path to prosperity on the Korean peninsula, and if the demilitarized zone were to host the United Nations offices already stationed in the two Koreas, and other international organizations related to peace, ecology and culture, and emerge as a centre for research on peace, peacekeeping, arms control and confidence-building, it could become an international peace zone in name as well as substance.
There are approximately 380,000 anti-personnel mines in the demilitarized zone, and it is expected to take 15 years for South Korean troops to remove them on their own. However, cooperation with the international community, including the United Nations Mine Action Service, will not only guarantee the transparency and stability of demining operations but also instantly turn the demilitarized zone into an area of international cooperation.
If North Korea makes sincere efforts to implement denuclearization, the international community should also reciprocate. The establishment of an international peace zone will provide an institutional and realistic guarantee to North Korea’s security. At the same time, South Korea will also be able to enjoy permanent peace.
Chairman Kim and I agreed on the peaceful use of the demilitarized zone, and on-site inspections of the current state of North Korea’s railroads were conducted after the two Koreas embarked upon the reconnection of the severed railroads and roads. In addition, the groundbreaking ceremony to mark their reconnection and modernization already took place. All of those efforts constitute a process that will help solidify the foundation for peace on the Korean peninsula, as well as contribute to peace and stability in North-East Asia.
When the demilitarized zone that cuts across the midriff of the Korean peninsula is turned into a peace zone, the peninsula will evolve into a bridging nation that connects the continent and the ocean and facilitates peace and prosperity. The vision of an East
Asian railroad community in which six North-East Asian countries and the United States take part could also become reality.
In the aftermath of the Second World War, East Asia has made historically unprecedented progress through close mutual exchanges, the division of labour and economic cooperation by overcoming the pain of invasion and colonial rule. The free-trade order marked by fair competition has served as its very foundation. We will be able to make further progress through cooperation, while safeguarding the values of free and fair trade based on an earnest reflection of our history.
The Republic of Korea intends to expand a people-centred community of mutual prosperity throughout the Korean peninsula, East Asia and the entire world by working in partnership with its neighbours. The Association of Southeast Asian Nations-Republic of Korea Commemorative Summit and the Mekong-Korea Summit to be held in Busan in November, will provide an opportunity to lay the foundation in that regard.
The Sustainable Development Goals and the Paris Agreement on Climate Change are major tasks that we must achieve through multilateral cooperation. After formulating our own mechanism for the implementation of the SDGs, we are channelling considerable efforts into their implementation, in keeping with our pledge to the international community. We have enacted related laws, such as the sustainable development act, the framework act on low-carbon green growth and the framework act on international development cooperation. And we have established a presidential commission on sustainable development to ensure the institutional implementation of the Goals.
To date, Korea has dispatched 17,000 military personnel to United Nations peacekeeping operations and has stood alongside people suffering from diseases and natural disasters throughout the world. Korea supports the Action for Peacekeeping initiative and the Declaration of Shared Commitments on United Nations Peacekeeping Operations, led by Secretary-General Antonio Guterres. We will add to the virtuous cycle of peace and development by increasing the amount of our official development assistance.
In particular, Korea will actively participate in the implementation of Security Council resolution 1325 (2000)m on women and peace and security, which will mark its twentieth anniversary next year, and the Elsie Initiative for Women in Peace Operations, which was adopted in Vancouver in 2017. We will also host the next Peacekeeping Ministerial in Korea in 2021.
Korea will host the second summit on the Partnering for Green Growth and the Global Goals 2030 (P4G) initiative next year. The second P4G summit will provide an opportunity to strengthen the international community’s solidarity for the implementation of the Paris Agreement and the SDGs. I hope that many stakeholders from Governments, international organizations, business and civil society will take interest and participate in that event.
This year is very special for Korea. One hundred years ago, the Korean people launched the 1 March Independence Movement against Japan’s colonial rule and established the Provisional Government of the Republic of Korea. After 100 years, Korea is now leading the efforts to achieve peaceful coexistence and equality based on love for humankind. Korea will continue to fulfil its responsibility and role in realizing the United Nations goals of peace, human rights and sustainable development, while standing together with the international community. We will also work together to ensure that the ultimate goals of the United Nations of international peace and security are realized on the Korean peninsula. I hope that the international community’s support and cooperation will enable swords to be beaten into ploughshares on the Korean peninsula.
